DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 
On pages 9-10, applicant contends Wang ‘955 does not disclose ICP-RIE, the pillar exposing a portion of the first mirror device, the active region, and the second mirror device. Wang ‘955 was not relied on to teach ICP-RIE. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, it is unclear that ICP-RIE limits the claim. ICP-RIE is a process step which does not seem to imply any specific 
On pages 10-12, applicant attacks the Jewell ‘147 reference. Applicant contends that Jewell ‘147 does not form a ledge within the pillar and further does not form the ledge on the portion of the second mirror device exposed on the pillar, the ledge stopping above the active region, the active region being unexposed on the ledge. This is clearly incorrect. Fig. 3 shows a ledge within the pillar (Fig. 3 where elements 114 rest on elements 106), forming the ledge on the portion of the second mirror device exposed on the pillar (Fig. 3 where elements 114 rest on element 106), the ledge stopping above the active region (Fig. 3 where elements 114 rest on element 106 is not exposed to element 98), the active region being unexposed on the ledge (Fig. 3 where elements 114 rest on element 106 is not exposed to element 98). Accordingly, Jewell ‘147 clearly discloses the claimed features.
Accordingly, all rejections have been maintained.  

Election/Restrictions
Applicant’s election of Group 1 (claims 1-6 and 14-20) in the reply filed on 02/14/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has cancelled claims 7-13.

Priority
The instant application claims priority to Provisional U.S. Application No. 62/615,069 filed on 01/09/2018. 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: Applicant repeatedly switches between BDR and DBR as abbreviations for distributed bragg reflectors. See, e.g., [0025], [0027], [0029], [0034], [0037]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 16-19, 21, and 24 are rejected under 35 U.S.C. 103 as obvious over Wang et al. (U.S. Pre-Grant Publication No. 2015/0255955) in view of Lin et al. (U.S. Pre-Grant Publication No. 2007/0091961).
Regarding claim 1, Wang et al. discloses a backside Vertical Cavity Surface Emitting Laser (VCSEL) (Fig. 4(b); [0062]) comprising: a substrate (Fig. 2(a) elements 223); a first mirror device formed on the substrate (Fig. 2(a) element 224); an active region formed on the first mirror device (Fig. 2(a) element 225); a second mirror device directly attached to the active region (Fig. 2(a) element 227); a pillar formed by directional Inductive Coupled Plasma-Reactive Ion Etcher (ICP-RIE) (Fig. 2(b); [0058]; claim 22), the pillar exposing a portion of the first mirror device, the active region and the second mirror device (Fig. 2(b); [0058] at least the top portion of the first mirror device is exposed); a first metal contact formed over a top section of the pillar (Fig. 1b element 106; Fig. 4(b) element 438); a second 
Regarding claim 2, Wang et al. further discloses a device flip-chip mounted to the backside VCSEL ([0080]).  
Regarding claim 3, Wang et al. further discloses a solder formed on the first metal contact ([0078] and [0080]); wherein the solder attaches to a metal contact of a device to flip-chip mount the device to the backside VCSEL ([0078] and [0080]).
Regarding claim 4, Wang et al. further discloses the first mirror device is a first Distributed Braggs Reflector ([0051]).
Regarding claim 5, Wang et al. further discloses the second mirror device is a second Distributed Braggs Reflector ([0051]).  
Regarding claim 14, Wang et al. discloses a backside Vertical Cavity Surface Emitting Laser (VCSEL) array (Fig. 4(b); [0062]; Figs. 6 and 8a) comprising: a substrate (Fig. 2(a) element 223); a first mirror device formed on the substrate (Fig. 2(a) element 224); an active region formed on the first mirror device (Fig. 2(a) element 225); a second mirror device directly attached to the active region (Fig. 2(a) element 226); a plurality of pillars formed by directional Inductive Coupled Plasma-Reactive Ion Etcher (ICP-RIE) (Fig. 2(b) elements 230; [0058]; claim 22), wherein the second mirror device is attached to the active region across an entire width of each pillar (Fig. 2(b) elements 225, 227 and 229); each pillar exposing a portion of the first mirror device, the active region and the second mirror device (Fig. 2(b); [0058] at least the top portion of the first mirror device is exposed); a first metal contact formed over a top section of each of the pillars (Fig. 8(a) element 838; Fig. 1b element 106); a second metal contact formed on the substrate (Fig. 8(a) element 835; Fig. 1b element 109); and 15a plurality of openings formed in the second metal contact, wherein each opening is aligned with a corresponding pillar (Fig. 8(a) element 835; [0079]).  Wang et al. does not explicitly disclose the second mirror device directly attached to the light emitting active region and a pillar formed by directional Inductive Coupled Plasma-Reactive Ion Etcher (ICP-RIE), to the extent that “a pillar formed by directional Inductive Coupled Plasma-Reactive Ion Etcher (ICP-RIE)” implies structure not shown by Wang et al. However, Lin et al. discloses the second mirror device directly on the light emitting active region (Fig. 2D element 275 and 230) and using directional Inductive Coupled Plasma-Reactive Ion Etcher (ICP-RIE) to form a pillar ([0010]). The advantage is to save money and time by using a very well-known process to form the pillar as opposed to developing a new technology to form the pillar and to reduce the number of layers in the device thereby reducing costs and size while providing the same functionality. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wang et al. 
Regarding claim 15, Wang et al. further discloses a device flip-chip mounted to the backside VCSEL array ([0079] and [0080]). 
 Regarding claim 16, Wang et al. further discloses a solder formed on the first metal contact ([0078] and [0080]); wherein the solder attaches to a metal contact of a device to flip-chip mount the device to the backside VCSEL ([0078] and [0080]).
Regarding claim 17, Wang et al. further discloses the first mirror device and the second mirror device are Distributed Braggs Reflectors ([0051]).  
Regarding claim 18, Wang et al. further discloses the first mirror device is a first Distributed Braggs Reflector ([0051]).
Regarding claim 19, Wang et al. further discloses the second mirror device is a second Distributed Braggs Reflector ([0051]).  
Regarding claims 21 and 24, Wang et al. further disclose the pillar only exposes a portion of the first mirror device, the active region and the second mirror device (Fig. 4(a) elements 427, 434 & 425, and 424)1.


s 6, 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pre-Grant Publication No. 2015/0255955) in view of Lin et al. (U.S. Pre-Grant Publication No. 2007/0091961) in further view of Joseph (U.S. Pre-Grant Publication No. 2017/0033535).
Regarding claims 6 and 20, while likely implied by the plurality of layers disclosed at [0051] of Wang et al., Wang et al. in view of Lin et al. do not explicitly disclose the active region is a quantum well2. However, Joseph discloses the active region is a quantum well ([0054]). The advantage, as is known in the art, is to provide lasers with lower threshold current, higher modulation rates, and improved wavelength adjustability. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Wang et al. in view of Lin et al. with the active region is a quantum well as disclosed by Joseph in order to provide lasers with lower threshold current, higher modulation rates, and improved wavelength adjustability as is known in the art.
Regarding claims 21 and 24, Joseph also discloses the pillar only exposes a portion of the first mirror device, the active region and the second mirror device (Fig. 6; [0082]). The advantage is a higher fill factor ([0016]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Wang et al. in view of Lin et al. with the pillar only exposes a portion of the first mirror device, the active region and the second mirror device as disclosed by Joseph in order to provide a higher fill factor.

Claims 22, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pre-Grant Publication No. 2015/0255955) in view of Lin et al. (U.S. Pre-Grant Publication No. 2007/0091961) in further view of Jewell et al. (U.S. Patent No. 5,295,147).
Regarding claims 22 and 25, Wang et al. in view of Lin et al. do not explicitly disclose a ledge formed on the portion of the second mirror device exposed on the pillar. However, Jewell et al. discloses a ledge formed within the pillar on the portion of the second mirror device exposed (Fig. 3 element 113). The advantage is to allow the use of non-conductive materials for at least part of the mirror structure (col. 6 ll. 65 to col. 7 ll. 10). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wang et al. or further modify Wang et al. in view of Lin et al. with a ledge formed on the portion of the second mirror device exposed on the pillar as disclosed by Jewell et al. in order to allow the use of non-conductive materials for at least part of the mirror structure.
Regarding claims 23 and 26, Wang et al. in view of Lin et al. do not explicitly disclose a ledge formed within the pillar on the portion of the second mirror device exposed on the pillar, the ledge stopping above the active region, the active region being unexposed on the ledge. Jewell et al. discloses a ledge formed within the pillar on the portion of the second mirror device exposed on the pillar, the ledge stopping above the active region, the active region being unexposed on the ledge (Fig. 3 element 113). The advantage is to allow the use of non-conductive materials for at least part of the mirror structure (col. 6 ll. 65 to col. 7 ll. 10). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wang et al. or further modify Wang et al. in view of Lin et al. with a ledge formed within the pillar on the portion of the second mirror device exposed on the pillar, the ledge stopping above the active region, the active region being unexposed on the ledge as disclosed by Jewell et al. in order to allow the use of non-conductive materials for at least part of the mirror structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office is interpreting “active region” to include more than just the gain medium. In this instance, the Office is considering anything between the mirrors as an “active region”.
        2 Lin et al. does disclose the use of quantum wells in the background section at [0001].